DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
KARJALA et al., the closest prior art of record, fails to teach where the substrate composed of a composition consisting of (A) 65.2 wt% maleic anhydride functionalized ethylene/octene copolymer; (B) 21.7 wt% filler selected from the group consisting of talc, calcium carbonate, and coal fly ash; and (C) 13.1 wt% tackifier. 

KARJALA teaches compositions containing at least one functionalized ethylene interpolymer (Abstract; [0031]). The functionalized ethylene interpolymer is formed form at least one unsaturated compound such as maleic anhydride [0036 and 0037]. The functionalized ethylene interpolymer has a density from 0.86 g/cm3 to 0.90 g/cm3 [0044] and has a melt viscosity at 350oF (177oC) from 2,000 to 50,000 cp, preferably 6,000 to 20,000 cP [0045]. The functionalized ethylene interpolymer is present in the amount from 15 to 50 weight percent [0053] (which reads on component A) of the present invention). The composition further comprises from 0 to 40 weight percent, preferably from 5 to 35 weight percent of at least one tackifier [0053] (which reads on component C) of the present invention). The composition further comprises filler such as talc, calcium carbonate, and etc. [0157]. The composition are useful adhesive formulations, other applications and articles made therefrom, and methods for making the same [0001]. The components of an adhesive formulation may be added to an extrusion coater for applications to the substrate [0173]. The adhesives are suited for use in the packaging industry for case and carton sealing and for tray forming [0174] and the adhesives may also be used in a variety of applications, including carton sealing, automotive, furniture adhesives, wood flooring adhesives, contact hot melt adhesives, paperboard coatings, profile wrap adhesives, and etc.  [0175]. However, KARJALA does not teach the substrate composed of a composition consisting of claimed components A-C as claimed. Therefore, KARJALA fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763